Citation Nr: 1512378	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral elbows, including as due to herbicide exposure.

2.  Entitlement to service connection for arthritis of the bilateral hands, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Waco, Texas RO.  


FINDINGS OF FACT

1.  Arthritis of the bilateral elbows is not shown at any time.

2.  Arthritis of the bilateral hands was not manifested during the Veteran's active duty service or within one year of separation from service, or for many years thereafter, and it is not shown to be related to his service, to include as due to his herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the bilateral elbows is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for arthritis of the bilateral hands is denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  The claims on appeal were most recently readjudicated by the AOJ in the April 2013 statement of the case.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims on appeal, the low threshold of McLendon has not been met as there is no evidence that either of these disabilities manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that either of these claimed disabilities may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection for arthritis of the bilateral elbows

The Veteran contends that he has arthritis of the bilateral elbows that is related to his active duty service, including as due to herbicide exposure therein.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the elbows.  On May 1967 service separation examination, the upper extremities were normal on clinical evaluation.  In a contemporaneous report of medical history, the Veteran denied any history of swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" shoulder or elbow.

On July 2008 VA treatment, the Veteran denied any joint pain or musculoskeletal weakness.

All other available VA treatment records are silent for a diagnosis of, or treatment for, any arthritis of the bilateral elbows.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., arthritis of the bilateral elbows.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any arthritis in either elbow.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of arthritis in either elbow or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for arthritis of the bilateral elbows.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the bilateral elbows.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Service connection for arthritis of the bilateral hands

The Veteran contends that he has arthritis of the bilateral hands that was incurred in or caused by service, including as due to herbicide exposure therein.  

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); arthritis, or arthritis of the hands, is not listed.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has arthritis of the bilateral hands due to herbicide exposure in Vietnam.  The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to arthritis of the bilateral hands.  On May 1967 service separation examination, the upper extremities were normal on clinical evaluation.  In a contemporaneous report of medical history, the Veteran denied any history of swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.

Inasmuch as arthritis is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for arthritis of the bilateral hands as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).

On April 2008 VA treatment, the Veteran reported slight finger and hand pain bilaterally due to osteoarthritis.  On July 2008 VA treatment, the Veteran denied any joint pain or musculoskeletal weakness.

On July 2010 VA treatment, the Veteran reported taking Tylenol for arthritic pain; on physical examination, arthritic changes were noted in his hands, right greater than left.

The Veteran submitted an October 2010 statement from his daughter, a family medicine physician, who stated that she had examined the Veteran's hands and wrists and had seen changes consistent with arthritic changes.  The Veteran's daughter stated that she had witnessed the Veteran's level of activities limited from this arthritis; she stated that at times he needs help with activities that require any manual manipulation such as writing, removing or opening fixtures, or mechanical appliances.  No opinion was offered regarding the etiology or the date of onset of the Veteran's arthritis of the hands.

Arthritis of the hands was not manifested in service, nor does the Veteran contend that it did.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Additionally, although arthritis is considered a chronic disease for VA purposes, the Board finds that the probative evidence does not support a finding of continuity of symptomatology for arthritis of the bilateral hands.  The Veteran has not alleged that he experienced arthritis symptoms of the hands in service which continued until the present time. 

Furthermore, there is no competent and credible evidence indicating that his arthritis of the bilateral hands manifested to a compensable degree within a year following discharge from service.  Indeed, arthritis symptoms were first noted on treatment in 2008, more than 40 years after his discharge from active duty in 1967.  Therefore, service connection is not warranted for arthritis of the bilateral hands on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309.

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed arthritis of the bilateral hands is or may be related to the Veteran's service, to include Agent Orange exposure.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his arthritis of the bilateral hands and his military service, to include Agent Orange exposure.  

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service, to include Agent Orange exposure.  That is, the Veteran is not competent to opine on matters such as the etiology of his arthritis of the bilateral hands.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between arthritis of the hands and military service, to include Agent Orange exposure, to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  While the Veteran's daughter, as a family practice physician, would clearly have the medical training and the competency to opine on medical matters, her statement only described the Veteran's current problems due to the arthritis in his hands; she did not offer any opinions regarding the etiology of the arthritis or its date of onset.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the bilateral hands.  Accordingly, the appeal in the matter must be denied.



ORDER

Service connection for arthritis of the bilateral elbows, including as due to herbicide exposure, is denied.

Service connection for arthritis of the bilateral hands, including as due to herbicide exposure is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


